Citation Nr: 1510884	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-08 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected polycystic ovary syndrome (PCOS).


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1996 to December 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In the June 2010 rating decision, the RO denied service connection for hypertension and service connection for pain and tingling of the bilateral lower extremities; granted service connection for diabetes mellitus and endometriosis; and addressed additional issues.

In March 2011, the Veteran submitted a timely notice of disagreement with the RO's June 2010 decision and specifically requested the following: service connection for hypertension; service connection for pain and tingling of the bilateral lower extremities; an earlier effective date for the grant of service connection for diabetes mellitus; and an earlier effective date for the grant of service connection for endometriosis.  Thereafter, these issues were addressed in a January 2013 statement of the case.  However, in March 2013, the Veteran subsequently filed a substantive appeal (VA Form 9) that indicated that she only wished to appeal the RO's June 2010 denial of her claim for service connection for hypertension.

Therefore, with regard to her claim for service connection for pain and tingling in the bilateral lower extremities and claims for earlier effective dates, the Board finds that the Veteran has not perfected her appeal.  See 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.202 (2014); see generally Evans v. Shinseki, 25 Vet. App. 7 (2011).  Thus, this decision will only address her claim for service connection for hypertension.

The issue of the Veteran's entitlement to compensation for a total hysterectomy was raised in a December 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

Hypertension did not have onset during active service, did not manifest within one year of separation from active service, was not caused or aggravated by a service-connected disability, and was not otherwise caused by active service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The record shows that pursuant to the duty to notify, VA provided proper notice in February 2010, prior to the RO's initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Pursuant to the duty to assist, VA obtained a medical opinion in May 2010 and associated with the claims file the Veteran's service treatment records (STRs), VA treatment records, relevant non-VA treatment records, and additional evidence that was submitted by the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In a March 2013 statement, the Veteran questioned the competence of the examiner who conducted the May 2010 examination because the evidence fails to show that the examining physician is a gynecologist, obstetrician, or similar specialist.  The Board notes, however, that "the Board is entitled to assume the competence of a VA examiner."  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  Additionally, "[i]n the case of competent medical evidence, the VA benefits from a presumption that it has properly chosen a person who is qualified to provide a medical opinion in a particular case. . . .  [T]he presumption is not about the person or a job title; it is about the process."  Parks v. Shinseki, 716 F.3d 5891 (Fed. Cir. 2013).

The Board finds that no further notice or assistance is required for a fair adjudication of the Veteran's claim, all necessary development has been accomplished, and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be granted through the application of statutory presumptions for chronic conditions, such as cardiovascular-renal disease, which includes hypertension.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2014); see also 38 U.S.C.A. §§ 1101(3) (West 2014).  First, a claimant may benefit from a presumption of service connection where a chronic disease has been shown during service.  38 C.F.R. § 3.303(b).  In the alternative, if a chronic disease was not shown in service, but manifested to a degree of 10 percent or more within some specified time after separation from active service, such disease shall be presumed to have been incurred or aggravated in service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112(a)(1), 1137 (West 2014); 38 C.F.R. § 3.307(a)(3) (2014).  The application of these presumptions operate to satisfy the "in-service incurrence or aggravation" element and establish a nexus between service and a present disability, which must be found before entitlement to service connection can be granted.

Further, service connection may be established on a secondary basis for a disability which was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

For VA rating purposes, the term "hypertension" means that the diastolic blood pressure (bottom number) is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure (top number) is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101 Note (1) (2014).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

The Veteran's STRs document polycystic ovaries, but are negative for a diagnosis of or notations concerning hypertension or high blood pressure.  Although there is no separation examination of record, the Board finds it highly probative that STRs dated October 1999, which is two months prior to the Veteran's separation from service, document blood pressure readings of 116/76 and 127/72.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").  In addition, the report of a March 2000 VA examination documents blood pressure readings of 106/70 and 112/76, and a treatment record dated October 2001 documents a reading of 122/68.  In sum, the evidence is negative for evidence of hypertension within one year of the Veteran's separation from service.

The Board finds therefore that the Veteran cannot avail herself of the presumption concerning chronic diseases because hypertension was not shown during her active service or within one year of active service.  Accordingly, the Board also finds that direct service connection cannot be established because the evidence does not show, nor has the Veteran alleged, that she developed this condition during her period of active service.

With regard to the Veteran's contention that she developed hypertension secondary to her service-connected PCOS, the Board notes that the VA clinician who reviewed the Veteran's file in May 2010 noted that the Veteran's hypertension had its onset in 2007 and opined that her hypertension is less likely as not caused by or a result of her PCOS.  The clinician acknowledged that obesity, insulin resistance, diabetes mellitus, and dyslipidemia may predispose women with PCOS to coronary heart disease, but an excess risk of coronary heart disease in women with PCOS is not well established and there is no evidence to suggest a relationship in the development of hypertension.  The Board finds that the May 2010 opinion is adequate because the examiner considered the relevant history of the Veteran's claimed disability, provided a sufficiently detailed description of the disability, and provided analysis to support his opinion concerning the etiology of the Veteran's hypertension.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

The Board acknowledges multiple articles submitted by the Veteran that she purports demonstrates that there is a relationship between PCOS and the development of hypertension or that individuals with PCOS are at risk for hypertension, but the Board finds that the articles that were submitted do not show with any reasonable certainty that PCOS caused her hypertension.  In other words, the findings outlined in the articles are unsupported by rationale that is specific to the Veteran's medical history, which renders the articles less probative than the May 2010 opinion that was offered based on a review of the Veteran's history and is supported by rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("[M]ost of the probative value of a medical opinion comes from its reasoning.  Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions.").

Overall, the Board finds that the competent and adequate evidence of record does not support finding that the Veteran's hypertension was caused or aggravated by her service-connected PCOS.  In so finding, the Board acknowledges the Veteran's contention that there is a causal relationship between her hypertension and PCOS, but finds that she is not competent to provide evidence pertaining to such a complex medical issue.  Jandreau, 492 F.3d at 1376-77; Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although non-expert opinions regarding nexus are not to be categorically rejected, a layperson's competence to provide a nexus opinion depends on the facts of the particular case).  Whether a disorder is due to or related to service or other disorders is a complex question that is not answerable by personal observation alone or by the application of knowledge within the realm of a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Jandreau, 492 F.3d at n.4.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against finding that the Veteran has hypertension that had onset during her active service, had onset during an applicable presumptive period, was caused or aggravated by a service-connected disability, or is otherwise related to her active service.  Thus, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


